DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7 are pending in this application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 03/24/2020 is in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS has been considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The disclosure is objected to because of the following informalities: In paragraph [0032] lines 2-3 recites “As illustrated in FIG.2, the operation coil 50 is connected”. Operation coil 50 is not illustrated in fig.2.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the two opening levers" in line 9.  There is insufficient antecedent basis for this limitation in the claim. For purpose of examination, the limitation is interpreted as –the opening lever and a second opening lever, sandwich the projection--.
Regarding claim 3, it is rejected for the same reason as stated in claim 2.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ohishi (US4975665).
Regarding claim 1, Ohishi teaches a contactor (i.e. remote-controlled circuit breaker) (fig.1) comprising a movable contact (i.e. movable conductor 10) (fig.1) including a movable contact point (i.e. movable contacts 11 and 12) (fig.1) and a fixed contact (i.e. fixed conductor 8 and 17) (fig.1) including a fixed contact point (i.e. fixed contact 9 and 16) (fig.1) facing the movable contact point (implicit, as seen in fig.1), the contactor comprising: a fixed iron core (i.e. fixed iron core 28) (fig.1); a movable iron core (i.e. movable iron core 30) (fig.1), one end of the movable iron core facing the fixed iron core (implicit, as seen in fig.1); an operation coil (i.e. electromagnetic coil 26) (fig.1) provided around the movable iron core (implicit, as seen in fig.1), the operation coil being configured to generate, by a current supplied from an outside of the contactor, an electromagnetic force that brings the movable iron core into contact with the fixed iron core (column 7 lines 28-29, When a voltage is applied to the terminal 42 (FIG. 1), the coil 26 is excited); a first movable bar (i.e. transmission lever 34) (fig.1) having an insulating property (implicit, as current conduction in movable bar is not desired), one end of the first movable bar being fixed to another end of the movable iron core (implicit, as seen in fig.1); a tripping spring (i.e. tension springs 36) (fig.1) to push the first movable bar in a direction away from the fixed iron core (column 5 lines 17-21, A pair of tension springs 36 are extended … to thereby move the movable iron core 30 away from the fixed iron core 28); a second movable bar (i.e. control lever 63) (fig.1), one end of the second movable bar facing another end of the first movable bar (e.g. 63b which is one end of second movable bar is engaged with 34c which is another end of first movable bar) (fig.1), another end of the second movable bar holding the 
Regarding claim 6, Ohishi teaches the contactor according to claim 1, wherein assuming that L1 is a distance from the fixed contact point to the movable contact point obtained when the second movable bar is pushed down by the opening lever (e.g. distance between contacts 16 and 12) (fig.3a), and L2 is a distance from the fixed contact point to the movable contact point obtained when the second movable bar is pushed down by the first movable bar (e.g. .

Allowable Subject Matter
Claims 2-5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2-3 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Prior art Ohishi (US4975665) and Kin (JP2009049231A; Translation attached) have been found to be the closest prior art.
Regarding claim 2, Ohishi teaches the contactor according to claim 1, wherein the first movable bar includes a projection (i.e. projections 31b) (fig.1). Ohishi does not teach a plate or a sandwich of projection between the opening lever and a second opening lever.
Kin teaches in a similar field of endeavor of solenoid operated switch, that it is conventional to have a contactor with a first movable bar (e.g. bar comprising support member 7) (fig.1) which includes a plate and a projection (e.g. plate is the part of 7 that is screwed on to attachment member 12 and projection is the part that moves vertically in the middle of the plate) (fig.1). Kin also does not teach a sandwich of projection between the opening lever and a second opening lever.
Regarding claim 3, it is allowable for the same reasons as stated in claim 2.
Regarding claim 4, Ohishi teaches the contactor according to claim 1 comprising: an operation coil switch to supply current to the operation coil or stop supply of current to the operation coil (column 7 lines 44-45, when the voltage supplied to the terminal 42 (FIG. 1) is removed) (implicit that a switch is present);
Ohishi does not teach a switch lever to turn on or off the operation coil switch in conjunction with the opening lever.
Kin teaches in a similar field of endeavor of solenoid operated switch, that it is conventional to have a contactor with an operation coil switch to supply current to the operation coil or stop supply of current to the operation coil (page , direction of the magnetic flux generated by the electromagnetic coil 21 can be reversed by switching the energization direction to the electromagnetic coil 21) (implicit that a switch is present);
Kin also does not teach a switch lever to turn on or off the operation coil switch in conjunction with the opening lever.
Claim 5 is indicated as allowable as it depends on allowable claim 4.
Regarding claim 7, Ohishi teaches the contactor according to claim 1.
Neither Ohishi nor Kin teach a conductive arc runner and a magnetic material grid.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kondo (US3873952), Hisadome (US4409575), Mori (US4477704), Mori (US5163175) and Asano (US20070236841A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304.  The examiner can normally be reached on M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SREEYA SREEVATSA/Examiner, Art Unit 2839                                                                                                                                                                                           09/29/2021

/THIENVU V TRAN/Supervisory Patent Examiner, Art Unit 2839